FILED

JUN 29 253

IJNITED sTATEs 1)1sTR1CT C0URT cum U.S_ msmci & mm

FoR THE D1sTR1CT oF COLUMBIA courrswnne name ar ca»iiii§l',

MICHELLE B. BUsH, )
)
Piainriff, )

) _ t

v_ ) Civil Action No.   
)
DIRECToR oF PERsoNNEL FoR )
FINANCIAL MANAGEMENT SERVICES, )
)
Defendant. )

MEMoRANDUM oPlNloN

This matter comes before the court on review of plaintiff s application to proceed in
forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the
complaint.

Plaintiff purports to bring this action under the Privacy Act, see 5 U.S.C. § SSZa(g)(I)(C),
demanding that the defendant either verify or correct information contained in a personnel form
documenting plaintiffs resignation in 1985. See Compl. at 3; see id., Ex. (Request for Personnel
Action effective August 9, 1985). "[T]o bring a claim under [5 U.S.C.] § 552a(g)(l)(C),
[plaintiff] must show that: (l) [she] has been aggrieved by an adverse determination; (2) the
[agency] failed to maintain [her] records with the degree of accuracy necessary to assure fairness
in the determination; (3) the [agency’s] reliance on the inaccurate records was the proximate
cause of the adverse determination." McCreaa'y v. Nicholson, 465 F.3d l, 10 (D.C. Cir. 2006)

(quoting Deters v. U.S. Parole Comm'n, 85 F.3d 655, 657 (D.C. Cir. 1996) (emphasis removed)).

R\

Plaintiff does not allege facts addressing the elements of a Privacy Act claim, and, accordingly,
her complaint will be dismissed.

An Order consistent with this Memorandum Opinion is issued separately.

4'3%1\,__

United States District Judge

DATE:

L/z-a /..